Title: To Benjamin Franklin from John Wanklyn, 6 April 1779
From: Wanklyn, John
To: Franklin, Benjamin


Most excellent and honnourd sire
Pariss aprill 6th 1779
These presents humbley make known to you the distressing Case of your pettitioner who is a dissenting minister (a native of america) who left that country in a very early period of life when his parents went to England with the Rev. Mr Whitefield. I have for four years past been imploy.d in that important work dureing which time I have suffered the sharpest persecution any man could in a professed christian land but that which is the cause of my adressing your excellance this day was my publishing a pamflet reflecting on the Conduct of the English ministry respecting america—and a letter against a clergyman—whom I heard deny the divinity of christ in the pulpit—for which I was brought before a Justice of the peace—in whose power it was not to hurt me—this together with my often defending the cause of my native land in the pulpit Caused the officers of the parrish malliciously to get me impressd into the English service—who cunningly sent for me at midnight to pray with a person said to be sick at which place a gang was ready to take me on bord a tender where I lay three days and nights denied the use of pen ink and paper—but severall of the impress.d men resolveing to attempt an escape—I escaped with them in which scermish the lieutennant was killd— I fled to Holland—where I was oblidged to sell my watch and ring to pay my passage—and by the aseistance of the humane—I have with much fategue arived at pariss—and am now destitute of the least necessary or farthing in my pocket— my intent is to return to america if it be your excellencies pleasure to afford me a little aid and direction—Resolveing if I can be usefull there in no other character—to serve my country in the field— But hope—if once I was the other side the atlantic to fill up my ministeriall character in peace and comfort. I hope therefore—it may be consistant with your excellencies pleasure to Consider my miserable case—being in a strange land—destitute of money or ability to speak the languadge I am dear sir at the feet of your Mercy hopeing to have Cause to adore the providence of god in influenceing a father of my country to help a child in great need who is sincearly your Excellencies Most Humble servant
J. Wanklyn

N.B If requested am ready and willing to swear alegeance to the Congress
Pleas to Present this to His Excellence

 
Notation: John Wanklin Ap 6. 79—
